MODIFICATION OF LOAN AGREEMENT

THIS MODIFICATION OF LOAN AGREEMENT (this “Agreement”) is made as of the 27th
day of June, 2008 by and among G&E HEALTHCARE REIT MEDICAL PORTFOLIO 3, LLC, a
Delaware limited liability company (“Borrower”), GRUBB & ELLIS HEALTHCARE REIT,
INC., a Maryland corporation (“Guarantor”) and FIFTH THIRD BANK, a Michigan
banking corporation (“Agent”) as agent for certain Banks (as defined below).

R E CI T A L S:

A. Pursuant to that certain Loan Agreement (together with all renewals,
amendments, modifications, increases and extensions thereof, the “Loan
Agreement”) dated as of June 26, 2008 between Borrower, Agent, and the financial
institutions identified therein (the “Banks”), Banks have agreed to make a loan
to Borrower in the maximum principal amount of $58,000,000.00 (the “Loan”). The
Loan is evidenced by certain Syndicated Promissory Notes dated as of even date
herewith in the aggregate principal amount of $58,000,000.00 from Borrower to
the order of each Bank (collectively, the “Notes”). Capitalized terms used and
not specifically defined herein shall bear the same meaning as in the Loan
Agreement.

B. The Loan is secured by four (4) Mortgages, Security Agreements, Fixture
Filings and Assignments of Leases and Rents, each dated June 26, 2008 from
Borrower to Agent (collectively, the "Mortgages”), which Mortgages encumber the
real property and all improvements described therein, (ii) four (4) Assignments
of Leases and Rents, each dated June 26, 2008 from Borrower to Agent (the
“Assignments of Leases”); (iii) that certain Environmental Indemnity Agreement
dated June 26, 2008 from Borrower and Guarantor to Agent (the “Indemnity
Agreement”); and (iv) certain other loan documents (the Loan Agreement, the
Notes, the Mortgages, the Assignments of Leases, the Indemnity Agreement, the
other documents evidencing, securing and guarantying the Loan, in their original
form and as amended, are sometimes collectively referred to herein as the "Loan
Documents”).

C. The Loan is further secured by a Guaranty of Payment dated June 26, 2008 from
Guarantor to Agent (the “Guaranty”).

D. The parties desires to amend the Loan Documents in order to amend certain
provisions of the Loan Agreement.

AGREEMENTS:

NOW, THEREFORE, in consideration of (i) the facts set forth hereinabove (which
are hereby incorporated into and made a part of this Agreement), (ii) the
agreements by Agent to modify the Loan Documents, as provided herein, (iii) the
covenants and agreements contained herein, and (iv) for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Amendments to Loan Agreement.

(a) Section 12(k) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“Approval of Amendments by Banks. Except as otherwise expressly provided in this
Agreement, any consent or approval required or permitted by this Agreement or
any other Loan Document to be given by the Banks may be given, and any term of
this Agreement or of any other Loan Document may be amended, and the performance
or observance by the Borrower of any terms of this Agreement or such other Loan
Document or the continuance of any default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) without the written consent of the Required Banks.
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing, and signed by all of the Banks (or the Agent at the written direction
of the Banks), do any of the following: (i) increase the Commitments (or any
component thereof) of the Banks; (ii) postpone any date fixed for any payment of
any principal of, or interest on, any Loans or any other obligations,
(iii) change the Commitment Percentages (or any component thereof); (iv) amend
the interest rate payable on the Notes, (v) modify the definition of the term
“Required Banks”, modify in any other manner the number or percentage of the
Banks (including all of the Banks) required to make any determinations or waive
any rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section if such modification would have
such effect, (vi) amend this Section 12(k), (vii) release Guarantor from its
obligations under the Guaranty or the Indemnity Agreement, (viii) reduce any
material fees payable under the Loan Documents (unless such fees are payable
solely to Agent), (ix) release or substitute any collateral for the Loan, except
as expressly permitted in the Loan Documents, or (x) reduce the principal amount
of the Loan, except as expressly permitted in the Loan Documents. Further, no
amendment, waiver or consent unless in writing and signed by Agent, in addition
to the Banks required hereinabove to take such action, shall affect the rights
or duties of the Agent under this Agreement or any of the other Loan Documents.
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon and any amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose set
forth therein. No course of dealing or delay or omission on the part of the
Agent or any Bank in exercising any right shall operate as a wavier thereof or
otherwise be prejudicial thereto. Except as otherwise explicitly provided for
herein or in any other Loan Document, no notice to or demand upon the Borrower
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.”

(b) So long as Regions Bank, an Alabama banking corporation, executes that
certain Assignment and Acceptance dated on or about the date hereof between
Agent and Regions Bank, Section 17 of the Loan Agreement shall be deleted in its
entirety.

(c) Section 18 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following: “Holdback. $2,245,162.15 of the proceeds of the
Loan shall be disbursed by Agent into an interest bearing money market account
held and maintained by Agent (the “TI Escrow Account”), of which $45,850.08
shall be earmarked for leasing commissions and $2,199,312.07 shall be earmarked
for tenant improvements. The TI Escrow Account is hereby pledged to Agent as
additional collateral for the Loan. Agent shall fund all or portions of the
funds held in the TI Escrow Account, not more than once per calendar month, upon
receipt by Agent of evidence (consisting of paid invoices, which shall be
subject to the reasonable review and approval of Agent) that either (i) Borrower
has incurred out of pocket, third party costs in connection with leasing
commissions or tenant improvement work required by the Leases, or (ii) Borrower
is reimbursing a tenant for tenant improvement work at its space within a
Building; provided that Borrower has delivered to Agent a copy of that certain
spreadsheet attached to this Loan Agreement as Exhibit G, which indicates the
line item (the “Holdback Line Item”) such reimbursement relates to.
Notwithstanding the foregoing, from time to time upon Borrower’s request, Agent
shall fund from the TI Escrow Account to Borrower the difference in the amount
allocated to a Holdback Line Item and all amounts previously disbursed from the
TI Escrow Account to Borrower for such Holdback Line Item; provided that
Borrower submits evidence reasonably acceptable to Agent that (x) Borrower or
tenant under the applicable Lease has completed all tenant improvements and
satisfied all leasing commissions pursuant to the applicable Lease, (y) the
tenant under the applicable Lease is no longer entitled to additional funds for
tenant improvements or leasing commissions pursuant to the terms of such Lease,
or (z) the tenant under the applicable Lease has waived its rights to any
additional funds for tenant improvements or leasing commissions to which it is
otherwise entitled.”

2. Representations and Warranties of Borrower. Borrower hereby represents,
covenants and warrants to Agent as follows:

(a) The representations and warranties in the Loan Agreement, the Mortgages and
the other Loan Documents are true and correct as of the date hereof.

(b) There is currently no Event of Default (as defined in the Mortgages) under
the Notes, the Mortgages or the other Loan Documents and Borrower does not know
of any event or circumstance which with the giving of notice or passing of time,
or both, would constitute an Event of Default under the Notes, the Mortgages or
the other Loan Documents.

(c) The Loan Documents are in full force and effect and, following the execution
and delivery of this Agreement, they continue to be the legal, valid and binding
obligations of Borrower enforceable in accordance with their respective terms,
subject to limitations imposed by general principles of equity.

(d) There has been no material adverse change in the financial condition of
Borrower, Guarantor or any other party whose financial statement has been
delivered to Agent in connection with the Loan from the date of the most recent
financial statement received by Agent.

(e) As of the date hereof, Borrower has no claims, counterclaims, defenses, or
set-offs with respect to the Loan or the Loan Documents as modified herein.

(f) Borrower is validly existing under the laws of the State of its formation or
organization and has the requisite power and authority to execute and deliver
this Agreement and to perform the Loan Documents as modified herein. The
execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.

3. Reaffirmation of Guaranty. Guarantor ratifies and affirms the Guaranty and
agrees that the Guaranty is in full force and effect following the execution and
delivery of this Agreement. The representations and warranties of Guarantor in
the Guaranty are, as of the date hereof, true and correct and Guarantor does not
know of any default thereunder. The Guaranty continues to be the valid and
binding obligation of Guarantor, enforceable in accordance with its terms and
Guarantor has no claims or defenses to the enforcement of the rights and
remedies of Agent thereunder, except as provided in the Guaranty.

4. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Illinois.

(b) This Agreement shall not be construed more strictly against Agent than
against Borrower or Guarantor merely by virtue of the fact that the same has
been prepared by counsel for Agent, it being recognized that Borrower, Guarantor
and Agent have contributed substantially and materially to the preparation of
this Agreement, and Borrower, Guarantor and Agent each acknowledges and waives
any claim contesting the existence and the adequacy of the consideration given
by the other in entering into this Agreement. Each of the parties to this
Agreement represents that it has been advised by its respective counsel of the
legal and practical effect of this Agreement, and recognizes that it is
executing and delivering this Agreement, intending thereby to be legally bound
by the terms and provisions thereof, of its own free will, without promises or
threats or the exertion of duress upon it. The signatories hereto state that
they have read and understand this Agreement, that they intend to be legally
bound by it and that they expressly warrant and represent that they are duly
authorized and empowered to execute it.

(c) Notwithstanding the execution of this Agreement by Agent, the same shall not
be deemed to constitute Agent a venturer or partner of or in any way associated
with Borrower or Guarantor nor shall privity of contract be presumed to have
been established with any third party.

(d) Borrower, Guarantor and Agent each acknowledges that there are no other
understandings, agreements or representations, either oral or written, express
or implied, that are not embodied in the Loan Documents and this Agreement,
which collectively represent a complete integration of all prior and
contemporaneous agreements and understandings of Borrower, Guarantor and Agent;
and that all such prior understandings, agreements and representations are
hereby modified as set forth in this Agreement. Except as expressly modified
hereby, the terms of the Loan Documents are and remain unmodified and in full
force and effect.

(e) This Agreement shall bind and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and assigns.

(f) Any references to the “Notes”, the “Mortgages” or the “Loan Documents”
contained in any of the Loan Documents shall be deemed to refer to the Notes,
the Mortgages and the other Loan Documents as amended hereby. The paragraph and
section headings used herein are for convenience only and shall not limit the
substantive provisions hereof. All words herein which are expressed in the
neuter gender shall be deemed to include the masculine, feminine and neuter
genders. Any word herein which is expressed in the singular or plural shall be
deemed, whenever appropriate in the context, to include the plural and the
singular.

(g) This Agreement may be executed in one or more counterparts, all of which,
when taken together, shall constitute one original Agreement.

(h) Time is of the essence of each of Borrower’s obligations under this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement dated as of
the day and year first above written.

         
AGENT:
  BANKS:
 
       
FIFTH THIRD BANK, a Michigan banking
  FIFTH THIRD BANK, a Michigan banking
corporation
  corporation
By: /s/ Matthew D. Rodgers
  By: /s/ Matthew D. Rodgers
Name: Matthew D. Rodgers
  Name: Matthew D. Rodgers
Title: VP
  Title: VP
BORROWER:
       
—
  GUARANTOR:
G&E HEALTHCARE REIT MEDICAL
    —  
PORTFOLIO 3, LLC, a Delaware limited
  GRUBB & ELLIS HEALTHCARE REIT, INC., a
liability company
  Maryland corporation
By: /s/ Shannon K S Johnson
  By: /s/ Shannon K S Johnson
Name: Shannon K S Johnson
  Name: Shannon K S Johnson
Title: Authorized Signatory
  Title: Chief Financial Officer

2